DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C.
119 (a)-(d). The certified copy has been filed.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “auxiliary connection” in claims 12-13. For purposes of examination, “auxiliary connection” will be interpreted as any connection establishing fluid communication between an injection hose and a cannula tube within the cannula. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrically conductive wire of the cannula” (claims 2 [line 6] and 19 [line 6]) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claims 2, 13, and 19 are objected to because of the following informalities:  
Claim 2 (line 6) and claim 19 (line 6): “stimulation lead” should read “stimulation cable” for consistency with the specification. 
Claim 13 (line 2): “injection tube” should read “injection hose” for consistency with the specification. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-8, 11-13, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2: it is unclear how the control clip of claim 1 structurally interacts with the contact clip claimed in claim 2. In both the disclosure (figs. 1-4) and claim 19 (line 7), it is clear that when a contact clip is incorporated onto the cannula (par. 0048), the control clip is mounted over the contact clip. However, claim 2 cites the addition of the contact clip onto the cannula without any indication as to how control clip’s configuration relative to the body part would differ between the second configuration and the first configuration. For purposes of examination, lines 3-4 of claim 2 will be read as, “. . . wherein the contact clip is attachable to a 
Claims 11 (lines 2-3) and 18 (lines 1-2) recite the limitation "the mounting part of the contact clip”.  There is insufficient antecedent basis for either “the contact clip” or “the mounting part of the contact clip” in the claims. For purposes of examination, this limitation will be interpreted as “a mounting part of a contact clip”.
Claim 12 recites the limitation "the liquid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a liquid”.
Claim 20 recites the limitation "the two control elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “the at least two control elements”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13. 	Claim(s) 1 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rhad et al. (US 20120109007 A1), hereinafter Rhad.
14.	Regarding claim 1, Rhad teaches a cannula (10; fig. 1), comprising: a cannula body (710; fig. 14, par. 0119) having a cannula tube with a proximal end and a distal end; a body part (700) attached to the proximal end of the cannula tube (fig. 14); a control clip (500) having a mounting body (506) with a control element (516; fig. 1); wherein the control clip is attachable laterally to the body part to form a first configuration (700 may couple to 500 just as 100 does in figs. 1-2; par. 0119).
15.	Regarding claim 9, Rhad further teaches the control element (516) is an electrical control element (516 may comprise capacitive switches; par. 0104) and connected with a control line (electrical connection between 516 and control module 510; par. 0099).
16.	Regarding claim 10, Rhad further teaches the control clip comprises at least two control elements (516; fig. 1, par. 0104).
17.	Regarding claim 11, Rhad further teaches the mounting body of the control clip comprises at least two latching arms embracing the body part and/or the mounting part of the contact clip (506 forms an upside-down “U” shape, the arms of which embrace body part 700; fig. 2).
18.	Regarding claim 12, Rhad further teaches an auxiliary connection (730; fig. 15) for introducing the liquid is attached coaxially on the body part (fig. 15) to the cannula tube (730 is attached to 710 via valve sleeve 740; par. 0123).
19.	Regarding claim 13, Rhad further teaches the auxiliary connection is formed with an injection tube inserted in the body part (730 is connected to conduit 722; fig. 15, par. 0121).
20.	Regarding claim 14, Rhad further teaches the mounting body (506) surrounds the control element (506 surrounds the perimeter of 516; fig. 1), and wherein the control element is operable from a side facing away from the body part (one of the control elements 516 is located on the same side of mounting body 506 as speaker 508; this side faces away from the body part 700 [represented by 100 in fig. 1; par. 0119]).
21.	Claims 1, 9-10, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Patrick et al. (US 20090163860 A1), hereinafter Patrick.
22.	Regarding claim 1, Patrick teaches a cannula (200; fig. 21A), comprising: a cannula body (290) having a cannula tube with a proximal end and a distal end (fig. 21B); a body part (comprised of 240 and 280; fig. 21B) attached to the proximal end of the cannula tube (fig. 21B); a control clip (210) having a mounting body (214; fig. 22A) with a control element (220; fig. 22A); wherein the control clip is attachable laterally to the body part to form a first configuration (body part formed by 240 and 280 attaches laterally to control clop 210; figs. 21A-21B). 
23.	Regarding claim 9, Patrick further teaches the control element (220) is an electrical control element (pars. 0327-0328) and connected with a control line (electrical connection between 200 and fluid delivery module 100; par. 0328).
24.	Regarding claim 10, Patrick further teaches the control clip comprises at least two control elements (220 comprises 222 and 226; fig. 22A, par. 0321). 
25.	Regarding claim 14, Patrick further teaches the mounting body (214) surrounds the control element (214 surrounds the perimeter of 220; fig. 22A), and wherein the control element is operable from a side facing away from the body part (figs. 21A-21B).
26.	Regarding claim 18, Patrick further teaches the body part (comprised of 240 and 280) and/or . . . the mounting body (214) of the control clip (210) are made of an electrically insulating plastic (par. 0319, emphasis added: “[T]he various components of the handpiece assembly 200, including the core 210, clip 240, tip 280 and the like, can be manufactured using one or more materials that are durable and otherwise suitable to withstand the forces and wear and tear to which the handpiece assembly 200 may be exposed. For example, in several embodiments, the handpiece assembly 200 comprises plastics, other polymeric materials, metals, alloys and/or any other synthetic or natural materials.” By virtue of its chemical composition, plastic is electrically insulating).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Fleenor (US 5098430 A). 
Regarding claim 15, Patrick fails to teach the mounting body is deformable on the side facing away from the body part for operating the control element and/or the mounting body on the side facing away from the body part for operating the control element is made of a second electrically insulating plastic which is deformable.
	However, Fleenor teaches a medical device wherein control elements (48, 49; fig. 2) are covered by a deformable housing component (28, 30, 32; fig. 2, col. 3:29-40). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the deformable housing component as taught by Fleenor into the mounting body as taught by Patrick as both these inventions and the claimed invention are directed towards medical devices wherein control elements are located on a handle portion of the device and the references were well-known in the art prior to the effective filing date of the claimed invention. Fleenor teaches in col. 3:29-34 that the deformable housing component covering the control elements supports, orients, insulates, and protects the control elements. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the deformable housing element as taught by Fleenor onto the mounting body as taught by Patrick, as such a modification would be a simple combination of known prior art elements and the results of such a modification would have the known benefit of creating a mounting body as taught by Patrick wherein the control elements are supported, oriented, insulated, and protected by a deformable component as taught by Fleenor.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Fleenor as applied to claim 15 above, and further in view of Houser et al. (US 20120116364 A1), hereinafter Houser.
	Regarding claim 16, Patrick fails to teach upon operating the control element a haptic feedback is generated.
	However, Houser teaches a medical device (50B) comprising control elements (408), wherein when the user interacts with control elements 408, a haptic feedback is generated (par. 0043). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Patrick to provide haptic feedback upon operation of the control elements as taught by Houser as both these inventions and the claimed invention are directed towards medical devices wherein control elements are located on a handle portion of the device and the references were well-known in the art prior to the effective filing date of the claimed invention. Houser teaches in par. 0043 that haptic feedback can provide direct feedback to a user about control element operation and instrument status. It would therefore have been obvious to one of ordinary skill in the art to have incorporated haptic feedback upon control element operation as taught by Houser into the device as taught by Patrick, as such a modification is a simple combination of known prior art elements and the results of such a modification would have known benefit of providing direct feedback to a user about control element operation and instrument status as taught by Houser.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Fleenor and Houser as applied to claim 16 above, and further in view of Hibner (US 20110046513 A1).
	Patrick as modified above further teaches the control element comprises a plurality of control elements (516; fig. 1, par. 0104).
each control element of the plurality of control elements is an electrically capacitive switch or an electrically inductive switch.
	However, Hibner teaches a medical device (10) comprising control elements (302, 304; fig. 1, par. 0061), wherein the control elements are inductive switches (par. 0061). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the control elements in Patrick to be inductive switches as taught by Hibner as both these inventions and the claimed invention are directed towards medical devices wherein control elements are located on a handle portion of the device and the references were well-known in the art prior to the effective filing date of the claimed invention. Patrick teaches in par. 0104 that control elements 516 can comprise any suitable type of user input feature. Hibner teaches in par. 0061 that inductive switches may be used as control elements. It would therefore have been obvious to one of ordinary skill in the art to have modified the control elements in Patrick to be inductive switches as taught by Hibner as such a modification is a simple combination of known prior art elements and the results of such a modification would have the predictable result of a cannula as taught by Patrick as modified above wherein the control elements are inductive switches as taught by Hibner.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhad in view of Patrick.
	Rhad fails to teach the body part and/or the mounting part of the contact clip and/or the mounting body of the control clip are made of an electrically insulating plastic.
	However, Patrick teaches a cannula (200; fig. 21A) comprising control clip (210) with a mounting body (214), wherein the mounting body is made of an electrically insulating plastic (par. 0319, emphasis added: “[T]he various components of the handpiece assembly 200, including the core 210, clip 240, tip 280 and the like, can be manufactured using one or more materials that are durable and otherwise suitable to withstand the forces and wear and tear to which the handpiece assembly 200 may be exposed. For example, in several embodiments, the handpiece assembly 200 comprises plastics, other polymeric materials, metals, alloys and/or any other synthetic or natural materials.” By virtue of its chemical composition, plastic is electrically insulating). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the mounting body in Rhad to be made of plastic as taught by Patrick as both these inventions and the claimed invention are directed towards medical devices wherein control elements are located on a handle portion of the device and the references were well-known in the art prior to the effective filing date of the claimed invention. Patrick teaches in par. 0319 that plastic is capable of withstanding the forces and wear and tear that the cannula assembly 200 may be exposed to during use. It would therefore have been obvious to one of ordinary skill in the art to have made the mounting body in Rhad out of plastic as taught by Patrick, as such a modification is a simple combination of known prior art elements with the predictable outcome of a medical device as taught by Rhad wherein the device is constructed of a material capable of withstanding the forces and wear and tear of use as taught by Patrick.
Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to address the claim objection noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783